Citation Nr: 0840537	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for post-traumatic stress disorder (PTSD) since 
August 9, 2004, and entitlement to an initial compensable 
rating for the period from December 9, 2002, to August 8, 
2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim for 
service connection for PTSD and assigned a noncompensable 
evaluation, effective December 9, 2002.  In an August 2005 
Supplement Statement of the Case (SSOC), the RO increased the 
evaluation of the veteran's PTSD from 0 percent to 10 
percent, effective August 9, 2004.  In a November 2007 SSOC, 
the RO increased the evaluation of the veteran's PTSD from 10 
percent to 30 percent, effective August 9, 2004.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The record reflects that, following certification of this 
appeal, new evidence was submitted directly to the Board that 
was not previously considered by the RO.  However, in an 
Appellant's Brief dated in September 2008, the veteran's 
accredited representative waived initial review of that 
evidence by the RO; thus, the Board may proceed to consider 
this evidence in the first instance.


FINDINGS OF FACT

Since December 9, 2002, the veteran's PTSD has been 
manifested by social impairment with reduced reliability and 
productivity with flat affect; chronic sleep impairment; 
nightmares and flashbacks; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
panic attacks several times per week; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work relationships.  


CONCLUSIONS OF LAW

The criteria for an initial evaluation of 30 percent, and no 
more, for PTSD are met from December 9, 2002.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).  

The Board has also considered the recent holding of the 
United States Court of Appeals for Veterans Claims (Court) 
that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that a January 2003 letter 
advised the veteran of the types of evidence and information 
necessary to substantiate his claim of service connection for 
PTSD, and the relative duties upon himself and VA in 
developing his claim.  The RO subsequently issued a Statement 
of the Case (SOC) in which it set forth the specific rating 
criteria used in evaluating the veteran's disability.  That 
document, as well as subsequent Supplemental Statements of 
the Case (SSOC), explained the basis of the RO's 
determination.  The record also reflects that the veteran was 
questioned about his employment and daily life during the 
course of his April 2003, August 2004, and July 2007 VA 
examinations, and during an October 2007 RO hearing, and 
provided statements in which he detailed the impact of his 
disability on his daily life.  A March 2006 letter also 
explained how the RO assigns disability ratings and 
effective.  Additionally, the correspondence from the veteran 
and his representative clearly demonstrates that the veteran 
had actual knowledge of what evidence was required to support 
the claim for a higher initial rating.  (See Statement in 
Support of Claim (VA Form 21-4138) dated February 2004; 
Statement of Accredited Representative in Appeals Case, dated 
April 2006, September 2008.)  Based on these facts, as well 
as the notice given, the questions asked, and the responses 
provided by the veteran, the Board finds that the appellant 
knew what evidence was needed to support his request for a 
higher initial disability rating, and that any errors in the 
content or timeliness of notice are harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment 
records, private medical records, Social Security 
Administration (SSA) records and VA medical center (VAMC) 
records are in the file.  The veteran has not referenced any 
other outstanding records that he wanted VA to obtain or that 
he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous medical examination of 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).
The veteran was provided VA examinations for his PTSD in 
April 2003, August 2004, and July 2007.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely due to the passage of time since 
an otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  These VA examination reports are thorough 
and consistent with contemporaneous VA treatment records.  
The examinations in this case are adequate upon which to base 
a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  A 
claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2008).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2008).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 0 percent, or noncompensable disability 
rating require:

A mental condition that has been 
formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational and social 
functioning or to require continuous 
medication.

The criteria for a 10 percent rating require:

Occupational and social impairment due 
to mild or transient symptoms, which 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication.

The criteria for a 30 percent rating require:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating require:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The Board must consider the Global Assessment of Functioning 
(GAF) scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and has some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), for rating 
purposes).





III. Analysis

The veteran seeks entitlement to a higher initial rating for 
his service-connected PTSD.  (See Notice of Disagreement, 
February 2004.)  The currently assigned rating is 30 percent, 
effective August 9, 2004.  He was initially service-connected 
for PTSD effective December 9, 2002.  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the veteran's 
PTSD has been shown to more closely approximate the criteria 
for a 50 percent rating, but no more, for the entire period 
since December 9, 2002.  In reaching this conclusion, the 
Board found the most probative evidence to be the reports of 
VA examinations conducted during that period, as well as VA 
outpatient treatment records documenting the veteran's mental 
health care treatment since 2002.

Beginning in October 2002, the veteran began receiving 
psychiatric treatment at the VAMC.  During a visit to the 
Portsmouth, Ohio, VAMC in October 2002 for a medication 
refill, the veteran was described as alert and oriented times 
three, with no suicidal or homicidal ideation, and no prior 
suicide attempts.  He was diagnosed with PTSD and depression.  
In October 2002, during a psychiatry consult at the 
Chillicothe, Ohio, VAMC, the veteran was found to be alert 
and oriented times three; casually dressed and groomed; mood 
euthymic; thought content logical and goal-directed; no 
evidence of suicidality or psychosis; and insight and 
judgment intact.  He was diagnosed with bipolar disorder, not 
otherwise specified, and was assigned a GAF score of 55.  In 
November 2002, he was diagnosed with bipolar disorder, mixed, 
unspecified degree.  His GAF score was 55.  In January 2003, 
he was found to very irritable and bad-tempered, and had a 
sleep disorder.

During an April 2003 VA examination, the veteran stated that 
he had been previously diagnosed with bipolar disorder and 
had been taking Lithium to control his illness.  Both the 
veteran and his wife reported significant degrees of mood 
swings.  He stated that he may go hyperactive (manic) for up 
to three days at a time.  His wife said that at times, he has 
gone for up to a week without sleep.  She said that during 
his depressive episodes, he will go a day or two without 
saying anything, and that his depressive phase may sometimes 
last as long as six months to one year.  She also said that 
the veteran is frequently stressed at home and is 
hypervigilent, such that if there is a loud noise, he runs 
for cover.  Both the veteran and his wife said that he was 
afraid of the dark and rarely went out at night.  The veteran 
said that his recent stressor was being laid off from his job 
at the company where he worked for 37 years.  At that point, 
he decided to retire.  The veteran described having a close-
knit immediate family, including his sisters, and said that 
his son lives next door.  He also described having several 
very close friends.  

During the interview with the VA examiner, the veteran was 
oriented in all spheres.  He was described as very friendly 
and cooperative, with frequent nervous laughter.  He had good 
eye contact, and no pressured speech or significant 
hyperactivity.  He denied any delusions or hallucinations, as 
well as suicidal and homicidal ideations.  No obsessive or 
ritualistic behavior was noted.  His memory was intact for 
immediate, recent and remote periods.  He reported having 
daily panic attacks and said that he was nervous for most of 
the day.  He said he slept about six hours per night, with 
nightmares about Vietnam occurring a couple of times per 
week.  He denied any recent impulse control problems.  The 
examiner diagnosed the veteran with bipolar disorder, PTSD, 
alcohol abuse (in remission), and nicotine dependence.  He 
was assigned a GAF score of 65 and the examiner noted that 65 
was his highest score in the past year.  With reference to 
his diagnoses, the examiner said that bipolar disorder did 
not seem to be the proper diagnosis given his euphoria and 
mild depression.  He also said that bipolar disorder is not a 
component of PTSD, and that neither his bipolar disorder nor 
PTSD was felt to be debilitating from an occupation or social 
standpoint.

In August 2003, the veteran received a private psychological 
evaluation at the request of the Ohio Bureau of Disability 
Determination.  He told the examiner that he was applying for 
SSA disability benefits due to breathing and nerve problems.  
During the interview, the veteran discussed several 
stressors, including breathing difficulty, chess pain, a 
prior heart attack, and bipolar disorder.  However, he never 
mentioned having any problems related to PTSD, and only 
mentioned his military service in passing.  He also told the 
examiner that he had been receiving mental health treatment 
for the past 10 years because of his depression, mood swings, 
and anger.  The veteran said that he felt anxious and 
depressed because he was unable to work.  He also mentioned 
having difficulty with memory, physical problems, easy anger 
and agitation, and mood swings.  The examiner found the 
veteran to be quiet but cooperative.  He also said that he 
was oriented, with no evidence of either psychosis or 
underlying decompensation processes.  Moreover, he found no 
indication of hallucinations, delusions, significant 
confusion, or suspiciousness/paranoid ideation.  Upon 
testing, the veteran's memory was found to be impaired and 
below average.  The examiner diagnosed the veteran on Axis I 
with bipolar disorder, mixed, with anger, agitation, and 
depression; organic brain dysfunction as noted by memory 
impairment; slight slur of speech; and increase in 
emotionality.  His psychological stressors were determined to 
be physical health problems and ongoing mood disorder, 
moderately severe.  He was assigned a GAF score of 47.

On September 22, 2003, the veteran underwent a psychiatric 
assessment at SSA.  In terms of understanding and memory, he 
was found to be moderately limited in his ability to remember 
locations and work-like procedures; and understand, remember 
and carry out detailed instructions.  Regarding sustained 
concentration and persistence, he was found to be severely 
limited in several categories, including the ability carryout 
very short and simple instructions.  He was found to be 
severely limited in his ability to maintain attention and 
concentration for extended periods.  In terms of social 
interaction and adaptation, he was found to be moderately 
limited in such categories as the ability to get along with 
coworkers or peers without exhibiting behavior extremes, and 
the ability to respond appropriately to changes in the work 
setting.  He was found to be marked limited in his ability to 
interact appropriately with the general public.  He reported 
emotional lability and frequent agitation.  The examiner 
concluded that the veteran's memory processes appeared 
sporadic and impaired, and that he functioned in a moderately 
slow manner.  He assessed the veteran as having severe 
impairment in his ability to sustain his level of activity in 
a work setting and to cope with routine work stress.  He was 
diagnosed with organic mental disorders, affective disorders, 
and mixed bipolar disorder.  He was assigned a GAF score of 
47.  The examiner added that there was no impression of 
exaggeration or malingering.  

Between October and November 2003, the veteran attended 
several individual psychology sessions at the Portsmouth 
VAMC.  During this four-month period, the examiners noted 
that he was alert and oriented in all spheres, had fluent and 
spontaneous speech, full affect, neutral mood, logical, 
relevant, and goal-directed thought progression, without 
suicidal or homicidal ideation or cognitive/perceptual 
distortion, fair judgment and insight, and appropriate 
attitude and behavior.  During a VAMC mental status 
examination in May 2004, the examiner noted that the veteran 
was alert, had adequate grooming and hygiene, had appropriate 
eye contact, was euthymic, had a blunted affect, poor 
diction, taciturn speech, logical thought processes, short 
and long-term memory, and concentration within normal limits, 
adequate judgment and insight, no psychosis, and no suicidal 
or homicidal ideation.  The examiner stated that the veteran 
did not appear to meet the diagnostic criteria for PTSD at 
that time.  He said that although the veteran met criteria A, 
B and D (combat exposure; intrusive thoughts and nightmares 
related to combat; and insomnia, irritability, difficulty 
concentrating, and exaggerated startle response), he did not 
meet criteria C because he denied avoiding talking about 
events, denied estrangement/detachment, and denied a sense of 
a foreshortened future.  He was diagnosed as only having 
bipolar disorder, and assigned a GAF score of 57.

During an August 2004 VA examination, the veteran was noted 
to be alert, oriented to person and place (but not date), and 
in no acute distress.  He was neat, clean and well-groomed.  
His mood was neutral to friendly and his affect was generally 
mood congruent.  He had appropriate eye contact, and linear, 
goal-directed speech with no suggestion of thought derailing 
tangentially.  There was no evidence of hallucinations, 
delusions, or illusions.  His immediate recall appeared to be 
within normal limits, however, he demonstrated some mild 
short-term memory deficits and some mild confusion.  The 
veteran reported only sleeping about two hours per night with 
the help of sleep medication.  He also admitted to having 
passive suicidal ideation, but denied intent.  Regarding his 
bipolar disorder, the veteran said that he had experienced 
mood swings his entire life, and that during the manic 
episodes, he would not sleep for several days at a time.  The 
veteran's wife reported that the veteran thrashed around and 
cried out in his sleep, and once tried to choke her.  She 
also said that he tended to be verbally abusive.  The VA 
examiner found that the veteran indorsed the cardinal 
elements of PTSD, including 1) being exposed to life-
threatening situations; 2) flashbacks and other forms of re-
experiencing; 3) avoidance; 3) increased arousal and the need 
to remain on guard; 5) increased irritability; 6) decreased 
ability to enjoy things; 7) feeling jumpy; and 8) sleep 
disturbances and nightmares about the traumatic event.  The 
veteran's wife confirmed his difficulties with memory, 
concentration, and anger-control.  She also noted that he had 
signs of depression, difficulties managing money, was 
intolerant to changes in routine, was restless at night, 
misplaced objects, and had difficulty remembering the names 
of friends.  The examiner diagnosed the veteran with bipolar 
disorder by history, PTSD, and a mild neurocognitive 
disorder.  She assigned a GAF score of 60 for PTSD, 50 for 
bipolar disorder, and 60 for neurocognitive disorder.  She 
added that the veteran appeared to suffered from two 
unrelated mental disorders, bipolar disorder and PTSD, and 
that the PTSD symptoms were considered to be in the moderate 
range of severity and were chronic.

VAMC records dated November 2004 to February 2006 from 
Portsmouth reveal that the veteran continued receiving 
psychiatric assessments.  In March 2005, the examiner noted 
that the veteran's mood and spirits were stable.  He had no 
severe anxiety, but sleep remained problematic.  Upon mental 
status examination, he was found to be alert and oriented 
times three, casually groomed and dressed, had speech within 
normal limits, a somewhat restricted affect, a mildly abulic 
mood, and logical and goal-directed thought process.  His 
insight and judgment were felt to be intact, and there was no 
evidence of suicidality or psychosis.  He was diagnosed with 
bipolar disorder and PTSD.  In June 2005, the veteran was 
found to be oriented times three, casually dressed and 
groomed, and mildly irritable.  His thought process was 
logical and goal-oriented, his judgment was intact, and there 
was no evidence of suicidality or psychosis.  In addition to 
PTSD and bipolar disorder, he was also diagnosed with 
dyssomnia, a sleep disorder.  In September 2005, the veteran 
was found to have nightly nightmares, flashbacks more than 
once per week, disturbing recollections and intrusive 
thoughts of Vietnam, social and emotional withdrawal, and 
arousal symptoms such as insomnia, being quick to anger, 
hypervigilance, and strong startle reaction.  The examiner 
also determined that he had poor concentration and memory, 
was easily distracted, had strong feelings of depression for 
more than 15 years, and suffered from panic attacks.  He was 
found to have a flat affect, was anxious, had appropriate 
speech, organized and logical thoughts, no delusions, was 
antsy and nervous with outside noises, and was alert and 
oriented.  The diagnosis was PTSD.

VAMC records, dated January 2006 to March 2007 reveal that 
the veteran underwent several mental health assessments.  
Psychiatry clinic notes from March 2006, indicate that the 
veteran had been irritable, and having "less [restless] 
behavior in sleep."  The veteran's wife, who was also 
present at the session, noted that the veteran had been 
angry, forgetful, and had been swearing.  The veteran's 
mental status examination revealed that he was alert and 
oriented in all spheres, his speech was normal, affect was 
full, mood was irritable, his thoughts were logical and goal-
directed, insight and judgment were fair to good, and he had 
no psychosis, suicidality, or homicidal ideation.  The 
diagnosis was bipolar disorder and PTSD.  The same findings 
were noted in a July 2006 psychiatry clinic note.  During an 
October 2006 psychology assessment, the veteran's mood and 
affect were deemed anxious, but it was noted that he was able 
to remain seated and speak without vocal tension.  The 
veteran reported no significant changes in his mental state.  
Testing was performed.  His score on the Beck Depression 
Scale indicated severe depression.  His score on the Beck 
Anxiety Index revealed severe anxiety.  The diagnosis was 
chronic PTSD.

In December 2006, the veteran was seen for a psychology 
assessment.  The examiner administered several tests, 
including the PTSD Symptom Checklist for Military (PCL-M), 
the Beck Depression Inventory (BDI), and the Beck Anxiety 
Index (BAI).  The examiner found that on the PCL-M, the 
veteran scored 81, far beyond the cut-off score of 50 
associated with a diagnosis of PTSD, and had active symptoms 
in all symptom clusters to meet the criteria for a current 
PTSD diagnosis.  On the BDI, the veteran scored 30, which is 
in the severe range of depression.  The veteran endorsed 
feelings of failure, self-disappointment, tearfulness, easy 
irritability, and suicidal ideation, but no symptoms related 
to mania or hypomania.  On the BAI, the veteran scored 33, 
which is in the severe range of anxiety.  He endorsed several 
feelings, including fear that the worse will happen, being 
terrified of the dark, nervousness, and general anxiety when 
he thinks about Vietnam.  

In January 2007, the veteran and his wife met with a social 
worker at the VAMC.  Following an interview, the social 
worker diagnosed him with PTSD, chronic, and adjustment 
disorder with mixed anxiety and depressed mood.  She assigned 
him a GAF score of 52.  During a psychological assessment in 
February 2007, the veteran reported distressing nightmares, 
daily intrusive thoughts and dissociative flashbacks, and re-
experiencing symptoms triggered by noises, news about the 
Iraq war, or any military television program where people get 
killed.  He said that he reacts with anxiety to these 
situations.  He also claimed that these symptoms increased 
four years ago when he got laid off from his job.  The social 
worker found that the veteran had persistent avoidance 
symptoms, such as avoiding other veterans, and avoiding going 
into the woods (which he called "a jungle").  However, the 
veteran was found to have no significant social or emotional 
detachment from others, and said he felt very close to his 
wife, son, grandchildren and some good friends at a local 
body shop.  He also reported having difficulty concentrating, 
hypervigilance, frequently checking his doors to make sure 
they are locked, and excessive startle response.  The veteran 
was diagnosed with PTSD, chronic, and adjustment disorder 
with mixed anxiety and depressed mood.  The examiner assigned 
the veteran a GAF score of 52.

During a meeting with a social worker at the VAMC in March 
2007, the examiner noted that the veteran was oriented times 
four, appeared relaxed and jovial, and had very good grooming 
and hygiene.  The veteran reported that he had just returned 
from a vacation in Florida with his wife, where they talked 
about leisure time planning and a possible vacation to Cape 
Cod, Massachusetts.  He also stated that he had been walking 
a lot with his wife since the weather became better, was 
enjoying his grandchildren and was "willing to help if 
someone in his community needs help," but was reluctant to 
officially volunteer.  During the session, the veteran 
reported arguing, but had had no angry outbursts in the past 
three weeks.  He claimed that the reason for his anger lately 
was having so much time on his hands and spending so much 
time around his wife since his retirement.  When the examiner 
discussed the possibility of therapy for PTSD, the veteran 
declined, saying that he was still continuing to appeal his 
VA initial rating, but did not want to pursue therapy because 
he had lived with it for so long and also had received 
outpatient treatment for many years.

In July 2007, the veteran underwent a third VA examination.  
The VA examiner stated that he had reviewed the veteran's 
entire claims file, including VAMC treatment notes, SSA 
records, and current electronic clinical notes.  He also 
interviewed both the veteran and his spouse, and administered 
a number of comprehensive tests to the veteran.  The examiner 
began by reviewing the information at the beginning of the 
file, which indicated that during a VA examination in August 
2004, it was determined that the veteran had PTSD, as well as 
bipolar disorder, and a neurocognitive disorder.  Records 
from SSA showed that the veteran was found to be disabled due 
to an organic mental disorder rather than PTSD.  The examiner 
next questioned the veteran to determine his psychosocial 
adjustment since the last VA examination.  He found that 
there were no significant changes since the August 2004 
examination.  The veteran had recently retired after being 
laid off from a job at a parts factory where he had worked 
for 37 years.  He was also still married to the same woman 
for over 40 years.  The veteran indicated that he had few 
interests and little socialization.  He said that he avoids 
crows, fireworks and firearms, and said he prefers the peace 
and quiet of living in the country.  He added that he was 
afraid to go out after dark because that was the most 
dangerous time in Vietnam.  

The examiner noted that the veteran appeared alert and 
oriented to person and place, and was in no acute distress.  
His clothes were neat and clean, and he was well-groomed.  
His mood varied from neutral to friendly, and his affect was 
generally mood congruent.  He had a well-modulated speaking 
voice and good eye contact.  His speech was linear and goal-
directed, with no suggestion of thought derailing, 
tangentially.  The examiner found no evidence that the 
veteran suffered from hallucinations, delusions, or 
illusions.  His concentration and working memory were found 
to be variable.  Regarding his sleep, the veteran told the 
examiner that he got about two hours at a time with 
medication (a record from the Chillicothe VAMC dated December 
2006, stated that the veteran was given Clonazepam for 
sleep).  He also reported having continuing nightmares about 
Vietnam.  With regard to suicide, the veteran said he had a 
passing suicidal ideation, but denied that he had any intent.  
He said that he had had bipolar disorder since he was a 
teenager, and during his manic phases, he would not sleep for 
days and spent money that he did not have.  He reported once 
trying to order a Corvette over the telephone; after that 
point, his wife took control of the household finances.  The 
veteran also told the examiner that he sits with his back to 
the wall in restaurants and sometimes at night, feels that 
"Orientals" are all around his bed.  He wife said that he 
sometimes thrashes around in bed at night and cries out.  

Following the interview, the veteran took the PTSD 
Assessment, after which the examiner determined that the 
veteran fully met the criteria for PTSD, including: being 
exposed to life-threatening situations; flashbacks and 
reexperiencing; avoidance, increased arousal and a need to 
remain on guard; increased irritability; decreased ability 
for enjoyment; feeling jumpy; and sleep disturbances and 
nightmares about the traumatic event(s).  The examiner noted 
that the veteran's PTSD symptom severity score of 39 would 
classify his PTSD symptoms as severe.  The examiner also 
noted that the veteran had continuing, frequent nightmares 
about Vietnam, and physical and emotional reactions to 
reminders of the war.  Additionally, he found that the 
veteran avoided news about the current war, felt distant from 
others, was very irritable, had fits of anger, and had hyper-
alertness.  

The VA examiner next noted that the veteran's score on the 
"Cognitive Screen (MOCA) Test," was 22, which he said was 
clearly below par.  He also found that the veteran has 
problems with impulse control, attention, working memory, 
visual-spatial-constructional coordination, verbal fluency, 
short-term recall, and concentration.  The veteran's 
"Cognitive Behavioral Score," based in part on his wife's 
interview, revealed that he had concentration problems, anger 
management problems, and depression.  On the "Mood 
Assessment Scale" (which measures the current mood and 
emotional state), the examiner found that the veteran's 
responses suggested chronic unhappiness, ruminations about 
Vietnam, and anger with his country, feeling that it owes him 
something because of his experiences in Vietnam.  

The examiner concluded by trying to differentiate the 
veteran's combat-related PTSD from his other mental 
disorders.  He said that while the veteran's bipolar disorder 
seemed to be separate from PTSD, it actually contributed to 
his irritability.  However, he noted that the veteran's 
depressive aspects may not be such a significant factor in 
his cognitive dysfunction as previously thought.  But he said 
that the veteran's PTSD may have had a more direct impact on 
his cognitive dysfunction.  The examiner concluded that while 
the veteran's bipolar disorder may be considered separate 
regarding etiology, it likely contributed to the veteran's 
chronic irritability and anger problems.  However, he said 
that the veteran's PTSD likely played a more direct role in 
negatively impacting his cognitive functioning than had been 
previously thought.

The VA examiner diagnosed the veteran with bipolar disorder 
by history, PTSD, neurocognitive disorder, not otherwise 
specified, multiple mental heath problems by history, and 
physical health problems.  He assigned the veteran a GAF 
score for PTSD and related neurocognitive disorder of 50.  

In October 2007, the veteran was seen at the VAMC for 
treatment for PTSD.  The examiner noted that the veteran's 
pertinent symptoms involved irritability, thinking of Vietnam 
all the time, re-experiencing, with subjective complaints of 
nightmares several times a week, and constant day time 
recollections.  He also endorsed avoidance and numbing, and 
said that he preferred to be alone or with his wife.  
Regarding hyperarousal symptoms, the veteran complained of 
anger and irritability, and stated that his temper could be 
extreme.  He also said that he was suspicious of everyone and 
does not like to let anyone near him.  The objective findings 
were flat affect, anxious mood, appropriate tone and speed of 
speech, thoughts organized and logical, antsy and jumpy upon 
hearing outside noises, and alert and oriented mental status 
with adequate concentration.  During a December 2007 VAMC 
visit, the examiner found the veteran's mood was anxious.  
The examiner found that although the veteran reported having 
some symptom relief with recent medication changes, he 
continued to have significant impairment in social and 
occupational functioning.  
In January 2008, the veteran returned to the VAMC for follow-
up treatment for his PTSD.  While he still presented with 
nightmares and flashbacks, the examiner noted that the 
frequency of his nightmares had been reduced with the drug 
Seroquel, and the veteran said that he actually sometimes had 
good dreams.  However, he still reported flashbacks and 
trouble with flashback triggers.  Concerning 
avoidance/numbing, the examiner found that the veteran had 
much social and emotional withdrawal, and would not 
socialize.  He noted that the veteran would not even go to 
the church where he grew up.  Regarding hyperarousal, the 
veteran complained of anger and irritability and said that 
his temper could be extreme.  He also said that he was 
suspicious of everyone and did not like to have anyone near 
him.  Moreover, the veteran stated that his PTSD symptoms 
interfered with his ability to hold a job because he had very 
few social skills and rebelled against most authority.  

Finally, an April 2008 VAMC medical report revealed that the 
veteran was still experiencing nightmares and flashbacks, 
substantial social and emotional withdrawal, anger, 
irritability, extreme temper, and suspicion.  

At the RO hearing in October 2007, the veteran testified that 
he had over three panic attacks per week, was verbally 
abusive to his wife, let his wife manage household finances 
due to his loss of memory, and rarely attended veteran 
organization meetings.  The veteran's wife testified that the 
veteran's PTSD symptoms had worsened over the past two years.  
She said that he had frequent nightmares and did not sleep 
very much, became very agitated, had trouble with his short-
term memory, and was very depressed and just sat in a chair 
all day.  However, she did state that he had a good 
relationship with his son.  

In reviewing this record, the Board was mindful that when it 
is not possible to separate the effects of the service-
connected condition from any nonservice-connected condition, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor and that such manifestations be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  Although it is 
clear that the veteran's overall impairment in mental health 
is the result of multiple psychiatric disabilities, both 
service-connected and nonservice-connected, it does not 
appear possible to completely differentiate which symptoms 
and manifestations are attributable to which disability.  
Therefore, having resolved reasonable doubt in the veteran's 
favor, the Bord will presume that all of the reported mental 
health symptoms and resulting impairment are attributed to 
his service-connected PTSD.

Consequently, the Board finds that a rating of 50 percent, 
but no more, is warranted for the veteran's service-connected 
PTSD.  Since 2002, his PTSD has clearly been manifested by 
anxiety, depression; anxiety; chronic sleep impairment; 
suspiciousness; nightmares and flashbacks about Vietnam.  
Most significantly, it has also been manifested by short-term 
and long-term memory loss, and by frequent panic attacks, so 
as to more closely approximate the criteria for a 50 percent 
rating.  He has also been shown to have disturbances of mood 
in the form of frequent irritability and severe anger 
outburst.  As discussed, the veteran and his wife have 
reported that he has been frequently verbally abusive, 
suspicious of others, and has little interest in interacting 
with others.  In addition, there is also some indicated of 
impaired judgment and impaired abstract thinking.  While 
there has been some fluctuation in GAF scores, they have 
ranged as low as 47, which is indicative of serious symptoms, 
or serious impairment in social and occupational functioning.  
For these reasons, the Board finds that his symptoms more 
closely approximated a rating of 50 percent.  Furthermore, 
also there is some obvious fluctuation, the Board believes 
that the criteria has been met since December 9, 2002.

The Board further finds, however, that the criteria for a 
higher disability rating of 70 percent has not been met.  
Although recent treatment records do show evidence of passive 
suicidal though, as well as some limited spacial 
disorientation, these records are entirely negative for 
evidence of obsessional rituals; near-continuous panic or 
depression so severe as to affect the ability to function 
independently; or neglect of personal appearance and hygiene.  
While the veteran has great difficulty getting along with 
others, the record also reflects that he has remained 
married; thus, he is not shown to be unable to establish and 
maintain any effective relationships.  Furthermore, although 
some cognitive dysfunction has been noted, his speech has 
repeatedly been found to be appropriate on examination.  In 
addition, although he experiences irritability and anger 
outburst, these have not been described as being accompanied 
by violence.  Therefore, the Board finds that the service-
connected PTSD does not more closely approximate the criteria 
for a 70 percent rating or higher.

The Board further finds that the veteran has not been shown 
to have total occupational and social impairment due to his 
PTSD so as to warrant a 100 percent rating.  As noted, the 
veteran has remained married, and he has not been shown to 
experience persistent delusions or hallucinations; grossly 
inappropriate behavior; or to be in persistent danger of 
hurting self or others.  There is no evidence of an 
intermittent inability to perform activities of daily living, 
or of disorientation to time or place.  His memory loss has 
never been shown to be so severe as to result in the loss of 
names of close relatives, own occupation, or own name.  While 
cognitive difficulties have been noted, his thoughts have 
repeatedly been found to be organized on VA examination.  The 
Board has certainly considered the findings of SSA, which 
determined that the veteran was totally occupationally 
impaired as a result of his organic mental disorder, 
affective disorder, and mixed bipolar disorder. However, the 
veteran has reported that he worked for 37 years before 
choosing to retire, and the psychiatric assessment by SSA is 
just one of numerous evaluations conducted during the 
pendency of this claim.  Overall, the Board finds that the 
greater weight of the evidence does not support a finding 
that the veteran's PTSD is manifested by total occupational 
and social impairment.

In summary, for the reasons and bases set forth above, the 
Board finds that an initial rating of 50 percent is warranted 
from December 9, 2002, forward.  To this extent only, the 
veteran's appeal is granted.

In closing, the Board has also considered the potential 
application of 38 C.F.R. § 3.321(b)(1), for exceptional cases 
where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
veteran's disability has not been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, as discussed above; has not 
necessitated frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  As noted, the veteran has been awarded a 50 
percent rating, which is indicative of significant industrial 
impairment resulting from his disability.  Nevertheless, the 
veteran has reported that he was able to continue working for 
37 years in the same job until retiring several years ago, 
and his symptoms and manifestations appear to be precisely 
those contemplated under the applicable criteria.  For these 
reasons, and because he has not undergone repeated 
hospitalizations as a result of this disability, the Board 
finds that the requirements for referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An initial evaluation of 50 percent for PTSD is granted for 
the period from December 9, 2002, forward.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


